Citation Nr: 0818294	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total compensation rating based upon 
unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston 
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board in August 2006, at 
which time it was remanded for additional development.  

REMAND

In the August 2006 Remand, the Board notes that the veteran 
had raised the issue of entitlement to service connection for 
disabilities of his low back, right hip and right leg as 
secondary to his service-connected sympathetic dystrophy of 
the right foot.  The Board pointed out that these claims are 
inextricably intertwined with the issue on appeal.  The Board 
instructed the originating agency to provide the veteran with 
an examination to determine the nature of any currently 
present disorders of the veteran's low back, right hip and 
right leg.  In addition, the examiner was to provide an 
opinion with respect to each such disorder found to be 
present as to whether there is a 50 percent or better 
probability that the disorder was caused or chronically 
worsened by the reflex sympathetic dystrophy of the veteran's 
right foot.  

Although the veteran was afforded an examination in January 
2007 and an addendum was prepared in October 2007, neither 
the examination report nor the addendum is sufficiently 
responsive to the Board's remand directive.

The October 2007 addendum, incorporating the January 2007 
report, indicates that the veteran's back, hip, and leg pain 
was chronically worsened by the veteran's reflex sympathetic 
dystrophy.  However, pain alone is not a disability for which 
service connection may be granted.  See  Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")  The examiner did not 
provide an opinion with respect to any specific disorders of 
the veteran's low back, right hip or right leg.

Moreover, the record does not reflect that the originating 
agency has adjudicated the veteran's claims for secondary 
service connection for disabilities of the low back, right 
hip and right leg.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, other than the 
examiner who wrote the January 2007 
examination report and October 2007 
addendum, to determine the nature, extent 
and etiology of any currently present 
disorders of his low back, right hip and 
right leg, and to determine the impact of 
his right foot disability and any 
associated disabilities on his ability to 
work.  Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.

With respect to each currently present 
disorder of the veteran's low back, right 
hip and right leg, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder was caused or chronically 
worsened by the reflex sympathetic 
dystrophy of the veteran's right foot.  
The examiner should also provide an 
opinion as to whether the veteran's 
service-connected reflex sympathetic 
dystrophy of the right foot is sufficient 
by itself to render him unemployable and 
if not the examiner should provide an 
opinion as to whether the reflex 
sympathetic dystrophy and the disabilities 
the examiner believes were caused or 
worsened by the reflex sympathetic 
dystrophy are sufficient to render the 
veteran unemployability.

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the RO or the AMC should 
adjudicate the claims for service 
connection on a secondary basis for 
disabilities of the low back, right hip 
and right leg.  It should inform the 
veteran of his appellate rights with 
respect to these determinations.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome in this case.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



